DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. Applicant argues amended claim overcomes the rejection of record because Tokuo teaches a seal strength of 200-3000 gf/10mm (converts to 0.196 N/mm- 2.94 N/mm) and this is outside the new claim range of 3.0 N/mm to 4.5 N/mm. Examiner notes that the new claimed range of the seal strength is outside of Applicant’s preferred embodiment as seen in the instant specification [0052], “terminal sealing portion 36 is 4.5 N/mm or less … and still more preferably 3.0 N/mm or less.” Applicant prefers that the seal strength is less than 3.0 N/mm in their preferred embodiment, however, claims a range outside of their preferred range. Although Tokuo discloses a value outside the claimed range, 2.94 N/mm, the seal strength of Tokuo does not overlap but is merely close to the claimed range of the instant application and would still render the claimed range as obvious as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.
Applicant further argues that amended claim 9 has separate patentability. Further search and consideration of the applied art is required due to the amendment of the claim.  

/ADAM J FRANCIS/Examiner, Art Unit 1728                  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728